PER CURIAM.
Based on this court’s review of the record and appellee’s confession of error, we reverse the order of summary final judgment, entered on an erroneous finding of the applicability of the exclusive remedy doctrine. Conklin v. Cohen, 287 So.2d 56 (Fla.1973); Smith v. Ussery, 261 So.2d 164 (Fla.1972); Jones v. Florida Power Corp., 72 So.2d 285 (Fla.1954); Cadillac Fairview of Fla., Inc. v. Cespedes, 468 So.2d 417 (Fla. 3d DCA), review denied, 479 So.2d 117 (Fla.1985); Moreno v. Universal Trusses, Inc., 416 So.2d 1221 (Fla. 3d DCA 1982).
The cause is hereby remanded to the trial court for further proceedings consistent with this opinion.